Citation Nr: 1621939	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  04-22 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent, effective from October 1, 2003, and a rating in excess of 60 percent, effective from February 18, 2005 for service-connected partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to January 1974.

This case has a lengthy procedural history.  In a June 2002 rating decision, the RO in St. Petersburg, Florida originally granted service connection for squamous cell carcinoma of the larynx and assigned a 100 percent rating from May 2, 2002.  In February 2003, the RO proposed to reduce the disability rating to non-compensable.  In a March 2003 letter, the Veteran indicated that he did not agree with that action; however, since the action had not been taken, that correspondence was not a Notice of Disagreement (NOD).  In July 2003, the RO reduced the disability rating to non-compensable effective October 1, 2003.  The Veteran submitted a NOD to that decision.  The RO thereafter increased the disability rating to 10 percent effective October 2, 2003.  See April 2004 rating decision.  The Veteran perfected an appeal to the Board of Veterans' Appeals (Board).

A personal hearing was held in July 2003 before a hearing officer of the RO, and a personal hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board in June 2006.  Transcripts of these hearings are of record.

The Board remanded the case to the RO for additional development in January 2007 and November 2007.  In September 2008, the Board issued a decision which found that the reduction in the rating for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx, from 100 percent to 10 percent, was proper, and denied a rating in excess of 10 percent for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, the parties (the Veteran and the Secretary of VA) filed a Joint Motion for Remand (JMR).  In November 2009, the Court granted the JMR, vacated the Board's September 2008 decision, and remanded the case for readjudication in compliance with the Joint Motion.  In April 2010, the Board again remanded this matter to the RO.

In a September 2011 rating decision, the RO granted service connection for scars on the neck, as residuals of the service-connected partial hemilaryngectomy, and assigned a separate 10 percent rating for that disability, effective from May 2, 2002.  That matter was not appealed.  The RO also granted a 30 percent rating, effective from October 1, 2003, and 50 percent rating, effective from November 29, 2005, for the service-connected partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx.  The Veteran continued his appeal for higher ratings for the service-connected partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx. 

In an August 2013 decision, the Board determined that the reduction in the rating for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx from 100 percent to 30 percent, effective from October 1, 2003, was proper; that prior to February 18, 2005, the criteria for a rating in excess of 30 percent for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx, had not been met; and that from February 18, 2005, the criteria for a rating of 60 percent for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx, had been met. 

The Veteran then appealed the issue of entitlement to a rating in excess of 30 percent, effective from October 1, 2003, and a rating in excess of 60 percent, effective from February 18, 2005, for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx, to include on an extraschedular basis, to the Court.  Pursuant to an August 2014 JMR, the Court, in an August 2014 Order, vacated the Board's decision with respect to that matter only and remanded that matter to the Board.  The appeal as to the other issue was dismissed.

In January 2015, the Board remanded this case to the RO for additional development, primarily for a VA examination and for consideration of a possible extraschedular rating.

In an August 2015 rating decision, the RO granted a separate evaluation for dysphagia, as a residual of partial left hemilaryngectomy, rated as 30 percent disabling from March 8, 2004, 50 percent from January 24, 2013, and as 30 percent from June 17, 2015.  The RO also granted an earlier effective date of March 8, 2004 for the award of a total disability rating based on individual unemployability (TDIU).  The case was subsequently returned to the Board.

Since the Veteran did not appeal the ratings or effective dates assigned in the August 2015 decision, these issues are not in dispute.  See 38 U.S.C.A. § 7105; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has nonservice-connected chronic obstructive pulmonary disease (COPD) and gastroesophageal reflux disease (GERD).  

2.  Service connection and a separate disability rating have been awarded for dysphagia associated with partial left hemilaryngectomy.

3.  From October 1, 2003 to February 18, 2005, the Veteran's service-connected partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx was manifested by chronic laryngitis manifested by hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, and pre-malignant changes on biopsy, but the Veteran did not have a constant inability to speak above a whisper nor did he demonstrate pulmonary studies showing an FEV-1 of 40- to 55-percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  Laryngeal stenosis was not shown.
 
4.  As of February 18, 2005, the Veteran's service-connected partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx was manifested by a constant inability to speak above a whisper, but he is still able to communicate by speech via whispering; he has not had pulmonary studies showing an FEV-1 of 40- to 55-percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  Laryngeal stenosis is not shown.


CONCLUSIONS OF LAW

1.  Prior to February 18, 2005, the criteria for a schedular rating in excess of 30 percent for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Codes 6516, 6519, 6520, 6819 (2015).
 
2.  From February 18, 2005, the criteria for a schedular rating of 60 percent for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Codes 6516, 6519, 6520, 6819 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, a June 2002 notice letter was sent to the Veteran regarding his initial service connection claim, prior to the June 2002 rating decision on appeal.  He was notified of a proposed rating reduction in a March 2003 letter.  With regard to the appeal for a higher rating for partial left hemilaryngectomy, additional notice was sent in letters dated in August 2003, January 2007, April 2010, September 2012, and August 2013.  He and his representative have been notified of the evidence needed to substantiate an increased rating claim.  He has received all required VCAA notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained VA and private medical records, and arranged for multiple VA compensation examinations and medical opinions as to the severity of his partial left hemilaryngectomy, and referred this case for consideration of a possible  extraschedular rating by VA's Director of Compensation Service.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  Here, the most recent VA compensation examination for this condition was conducted in June 2015.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the January 2013, February 2013 and June 2015 examination reports and medical opinions were sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms.  Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected partial left hemilaryngectomy to provide probative medical evidence for rating purposes.  The Board finds that the most recent VA examinations are adequate as they provide the information needed to properly rate his partial left hemilaryngectomy.  38 C.F.R. §§ 3.327(a), 4.2.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.  

The Board further finds that the RO has substantially complied with its January 2015 remand orders.  In this regard, the Board directed that a VA examination be conducted and an extraschedular rating be considered, and this was done. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran's attorney submitted additional written argument in December 2014. 
VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the July 2003 RO hearing or June 2006 Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the hearing officer and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14.  In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 6819 governs malignant neoplasms of any specified part of the respiratory system.  Under Diagnostic Code 6819, a rating of 100 percent continues beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastases, the rating is based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.

Pursuant to Diagnostic Code 6518, following a partial laryngectomy, the residuals are to be rated under Diagnostic Code 6516 (laryngitis), Diagnostic Code 6519 (aphonia), or Diagnostic Code 6520 (stenosis of the larynx).  38 C.F.R. § 4.97, Diagnostic Code 6518.


Analysis

The Veteran contends that his service-connected partial left hemilaryngectomy is more disabling than currently evaluated.  He was previously diagnosed with laryngeal cancer, and underwent a vertical partial laryngectomy with tracheotomy in April 2002.  His service-connected squamous cell carcinoma of the larynx was rated as 100 percent disabling from May 2, 2002 to October 1, 2003 under 38 C.F.R. § 4.97, Diagnostic Code 6819.

In an April 2004 rating decision, the Veteran's disability was recharacterized as partial hemilaryngectomy, residual of squamous cell carcinoma of the larynx, and rated under Diagnostic Codes 6819-6516.

During the rating period that remains on appeal, after multiple RO and Board determinations, the service-connected partial left hemilaryngectomy (residual of squamous cell carcinoma of the larynx) has been rated as 30 percent disabling from October 1, 2003, and as 60 percent disabling from February 18, 2005 under Diagnostic Codes 6819-6519.  38 C.F.R. § 4.97.

The Veteran also has a separate rating for service-connected dysphagia associated with partial left hemilaryngectomy, rated as 30 percent disabling from March 8, 2004, 50 percent disabling from January 24, 2013, and as 30 percent disabling from June 17, 2015, under Diagnostic Code 7203.  38 C.F.R. § 4.114.  "Dysphagia" is defined as difficulty in swallowing.  See Dorland's Illustrated Medical Dictionary, 32nd ed., 2012, at 579).  The rating for dysphagia is not in appellate status.

Symptoms of service-connected dysphagia may not be considered when rating the service-connected partial left hemilaryngectomy, as that would constitute prohibited pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.

The August 2014 JMR essentially stated that the Veteran's claim for higher ratings during the two time periods indicated (in excess of 30 percent, effective from October 1, 2003, and a rating in excess of 60 percent, effective from February 18, 2005) should be considered for extraschedular ratings due to symptoms not encompassed by the rating criteria for his disability.  The parties agreed that the Board's extraschedular analysis in its August 2013 decision was inadequate, such that vacatur and remand of the appellant's claim was warranted.  The case was returned to the Board, and in January 2015, the Board remanded this case for a VA examination and extraschedular consideration.

The Board will now turn to the evidence of record.  On VA examination in January 2003, it was noted that the Veteran was six months post partial laryngectomy secondary to a positive biopsy for squamous cell carcinoma and hemilaryngectomy.  He had minimal to no complaints.  He had reportedly cut back on smoking and alcohol imbibing, but had not ceased.  An ear, nose, and throat (ENT) examination was essentially normal with a raspy, breathy kind of voice which appeared to be improving.  He was able to consume liquids with no difficulty.  He stated that he had minimal problems other than discomfort and anxiety, secondary to his attempt to modify his habits.   He reported that he had not had coughing or dyspnea on exertion.  This was all precipitated by lingering chronic hoarseness which led to the discovery of the squamous cell carcinoma.  Physical examination of his head, ear, eye, nose, and throat revealed erythema and sensitivity to the upper airway.  There was no thick mucus or infected-looking area. The Veteran had experienced chronic sinusitis for a period of time, and he might have had a little sinusitis at this time.  No abnormalities were felt in the neck and the examination was otherwise negative.  Cardiopulmonary evaluation was without abnormalities.  The examiner stated that at this time, the Veteran was some six months post partial hemilaryngectomy, and was stable and hopefully doing better on a day-to-day basis.  His largest problem appeared to be one of attempts to modify his habits.  

April and May 2003 VA ENT notes indicated that the Veteran was doing well, postoperative, tolerating ingestion p.o. (by mouth) with no choking or coughing.  The Veteran said his heartburn was really bothering him.  He had occasional bouts of increased hoarseness, and was experiencing some increased shortness of breath.  The Veteran stated that he had stopped smoking.  A flexible scope was used on both occasions to view the Veteran's nasal cavity and nasopharynx, which were all within normal limits.  The right true vocal cord (TVC) moved well and seemed benign.  There was good approximation to his left neocord.  In April 2003 there was significant interarytenoid edema and erythema.  In May 2003 there was significant interarytenoid and supraglottic edema and erythema.  The diagnostic impression was status post left hemilaryngectomy with no evidence of disease, and gastroesophageal reflux disease (GERD).  

A May 2003 VA clinic note shows that the Veteran complained of shortness of breath and increased sinus drainage since vocal cord surgery last year.  He reported shortness of breath with prolonged talking or activity.  The diagnostic assessment was questionable sinusitis and questionable COPD.

In July 2003, the Veteran testified at an RO hearing.  At that time, he reported swelling in his larynx, difficulty speaking and swallowing, heartburn, coughing, and difficulty breathing properly.  The Veteran believed that his respiratory distress was due to his larynx issues.  He said he had congestion, and his sinuses drained to the back of his throat.  

A November 2003 VA outpatient treatment record reflects that the Veteran had quit smoking 8-9 months ago, and had shortness of breath and dyspnea on exertion.  He could walk about half a block before having to rest, and had difficulty speaking due to getting short of breath while talking.  He had to stop and take a break while speaking.  On examination, his voice was low and hoarse, and his lungs were clear.  The pertinent diagnosis was status post left hemi-laryngectomy for SCC of the larynx.

In a December 2003 written statement, the Veteran said he had constant hoarseness, and he had difficulty swallowing due to throat inflammation.  He also reported shortness of breath when talking.

A December 2003 VA ear, nose and throat (ENT) note reflects that the Veteran complained of constant coughing and throat clearing that was unimproved since surgery.  It was noted that he previously stated that his heartburn was better, probably due to prescription Prevacid, but not now.  He had no weight loss, and no new voice or swallowing difficulties.  He had some post-nasal drip.  On examination, he had marked nasal septal deviation to the left and copious clear secretions.  A flexible scope examination showed that the right nasal cavity and nasopharynx were all within normal limits.  He had smooth mucosa covering the base of the tongue.  The right TVC moved well and seemed benign.  There was good approximation to his left neocord, and significant interarytenoid edema remained as documented on previous visits.  The diagnostic impression was personal history of malignant laryngeal neoplasm, with no evidence of disease, laryngopharyngeal reflux with chronic laryngitis, and GERD - poorly controlled with maximal medical management.

A January 2004 VA general surgery consult reflects that the Veteran was referred for suspicion of GERD.  The Veteran complained of heartburn, and said his weight had fluctuated since his carcinoma was diagnosed and treated, with his weight starting at 205 pounds and currently 186.  He said he had difficulty swallowing, and had not been able to maintain the same caloric intake as in the past.  He said he pureed most of his food in a blender.  He also complained of dyspnea on exertion.  The physician suspected that GERD was a major portion of his symptoms, and recommended further tests.

An early March 2004 ENT note shows that the Veteran had gained weight (10 pounds).  He had pain in his throat, at rest and with swallowing.  Fiberoptic examination revealed significant purulence in the nasal cavity with draining into the oropharynx.  The larynx was edematous throughout with anterior commissure fullness.  The TVC was mobile on the right but with midcord lesion present, about 4 by 3 millimeters; the differential diagnosis was white secretions versus recurrence.  He coughed vigorously but was not able to dislodge it.  The diagnostic impression was right TVC lesion, suspicious for recurrence.  

A subsequent March 2004 ENT note reflects that the Veteran complained of continued throat pain with globus sensation.  His sinus problem was clearing up.  On fiberoptic examination, there was right TVC leukoplakia, and the cord moved well.  It did not appear to involve arytenoid or anterior commissure.  The diagnostic assessment was possible recurrence.  The Board notes that "leukoplakia" is defined as a white patch on a mucous membrane that will not rub off.  See Dorland's Illustrated Medical Dictionary, 32nd ed., 2012, at 1030).

An April 2004 preanesthetic summary noted that the Veteran had current respiratory conditions of chronic obstructive pulmonary disease (COPD), dyspnea, and a pulmonary nodule.

VA medical records show that the Veteran underwent a computerized tomography (CT) in April 2004 which showed no evidence of adenopathy in the neck and no abnormalities of the vocal cords.  A June 2004 ENT clinic note showed that the Veteran's voice was very breathy.  A fiberoptic examination was performed, and the right neo "TVF" showed a 4 by 6 millimeter lesion leukoplakia, that was fairly mobile.  The diagnostic assessment was leukoplakia.  

An August 2004 VA history and physical indicated a diagnosis of leukoplakia of the right TVC.  The Veteran was noted to have a history of pain and hoarseness since his surgery.  He was still smoking and using alcohol.  A fiberoptic examination showed non-obstructing leukoplakia of the right TVC, with good vocal cord mobility.  An August 2004 bronchoscopy, esophagoscopy and suspension laryngoscopy showed right anterior leukoplakia extending to the anterior commissure, esophageal mucosal lesion, and right piriform hyperpigmented patch.  The diagnosis was right TVC leukoplakia.  An August 2004 pathology report of a biopsy of the right TVC showed low grade dysplasia.  

"Dysplasia," in pathology, is defined as an alteration in size, shape, and organization of adult cells.  See Dorland's Illustrated Medical Dictionary, 32nd ed., 2012, at 579).

An August 2004 ENT treatment note shows that the Veteran reported that he quit smoking, and complained of a hoarse voice.  His pain was resolved and he had no hemoptysis, and tolerated ingestion by mouth.  On examination, he was in no apparent distress, and had a hoarse raspy voice with no stridor.  The diagnostic assessment was history of SCC larynx status post left VPL now with dysplasia in the remaining right TVC.  

An October 2004 treatment note indicated that there were no changes in swallowing.  He had a cold and was more hoarse than usual.  It was noted that he had not stopped smoking.  With regard to current symptoms, the Veteran indicated that he did not have voice changes, pain, dysphagia, aspiration, weight loss, or neck masses.  The examiner noted that he was status post repeat biopsy in August 2004, with benign biopsy results.  On fiberoptic examination of the larynx, there were post-surgical changes, vocal cord motion was unchanged, there was no leukoplakia, there was marked post-cricoid edema, and no focal lesions of the supraglottic larynx.  The diagnostic assessment was no evidence of disease.

A February 7, 2005 VA outpatient treatment record reflects that the Veteran reported that he had difficulty speaking due to hoarseness and was reportedly advised to speak as little as possible.  He reportedly quit smoking and no longer drank alcohol on a regular basis, and no longer had reflux symptoms.  On examination, his voice was hoarse.  

On February 18, 2005, the Veteran was afforded a VA compensation examination.  The examiner noted that post-surgery, the Veteran had experienced chronic hoarseness which had worsened in the last six months and was accompanied by swelling.  Significant postcricoid edema was shown when he underwent a biopsy in August 2004 of his right remaining true vocal cord and the anterior commissure.  However, pathology revealed no recurrence of the cancer.  He did have dysplasia in the right true vocal cord and commissure.  The Veteran related that he had to strain to talk and also had difficulty swallowing.  He was eating soft food and had a choking sensation when lying down.  Physical examination was essentially benign, but the examiner could not view the larynx or any of the vocal cord region without a laryngoscope which the examiner did not have.  The examiner referred to the prior outpatient findings including the presence of severe or moderate posterior cricoid edema, dysplasia, and leukoplakia.  The diagnosis was status post left partial hemilaryngectomy secondary to squamous cell carcinoma with current cricoid edema and mild to moderate dysplasia of the right true vocal cord with no known metastasis of the cancer and no recurrence of the cancer. 

A December 2005 chest x-ray revealed no acute disease and a stable nodular lesion in the left base.

The Veteran was seen on an outpatient basis in February 2006 and May 2006. The Veteran complained of increased hoarseness over the past 3 months and difficulty swallowing with a 6-7 pound weight loss in a month.  He was still smoking.  The Veteran reported having voice changes, dysphagia, and weight loss.  He did not have pain, aspiration, or neck masses.  Physical examination revealed no lymphadenopathy.  Examination of the oral cavity revealed no lesions on mucosa.  Fiberoptic examination revealed normal mucosa and a deviated septum of the nose.  The nasopharynx had normal mucosa.  The oropharynx had normal base of tongue, posterior pillars.  The hypopharynx had normal vallecula, and pyriform fossae.  The larynx had post-surgical changes.  The vocal cord motion was unchanged.  There was no leukoplakia.  There was marked cricoid and supraglottic edema.  There were no focal lesions.  In February 2006, the physician indicated that there was no obvious visual evidence of cancer recurrence, but hoarseness/dysphagia was worrisome.  There was possible laryngopharyngeal reflux.  A CT revealed thickening and irregularity of the right vocal cord, anterior commissure, and anterior left cord.  Recurrent neoplasm was not excluded.  There was marked narrowing of the supraglottic airway. 

An April 2006 PET/CT revealed no evidence for recurrent or metastatic disease. There was a nodular lesion in the left lower lobe which demonstrated focal areas of calcification which was most indicative of a granulomatous process.  This demonstrated no significant hypermetabolic uptake.  An assessment of the neck, chest, abdomen, and pelvis was otherwise negative.

In June 2006, the Veteran testified at a Travel Board hearing.  The Veteran testified that he had trouble speaking, trouble swallowing, and shortness of breath.  He related that he was unable to eat properly, and also needed to cough and clear his throat which was demonstrated at the hearing.  He said he ate mostly soft food.  He related that he felt like his throat was closed up and he had reflux.  In addition, he stated that he had lost 20 pounds in about a year.  He contended that his shortness of breath was due to his surgery.

VA medical records show that in August 2006, the Veteran complained of increased hoarseness and mild weight loss.  A neck mass was discovered.  A CT was performed and the examiner indicated that there was no additional suspicion of recurrent local disease. 

A January 2007 CT scan of the neck showed thickening and irregularity of the right vocal cord, anterior commissure and anterior left cord.  Recurrent neoplasm was not excluded. There was also marked narrowing of the supraglottic airway, and bilateral maxillary sinus disease.

Private medical records dated in October 2007 from Northwest Florida Community Hospital reflect that he was seen for complaints of epigastric pain for one week; he said he had been smoking and drinking alcohol for the past 40 years.  He reported occasional shortness of breath on exertion.  The discharge summary indicated that he had emphysema/COPD that was shown on X-ray study, although shortness of breath was not noted clinically.  He was diagnosed with chest pain, rule out myocardial infarction, pancreatitis, chronic alcohol abuse, and hypertension.

In October 2007, the Veteran underwent CT testing.  A CT of the abdomen revealed pancreatitis; chest pain, rule of myocardial infarction, history of chronic tobacco use, history of chronic alcohol use, renal cysts, and left intrarenal calcifications.  An acute abdominal series was unremarkable.  A chest X-ray study showed chronic findings without acute infiltration identified. 

A February 2008 CT of the neck revealed thickening of the anterior commissure of the larynx and mild thickening of the right true vocal cord.  The previous vocal cord nodularity was no longer seen; however, and the airway was more patent, nevertheless residual or recurrent malignancy could not be entirely ruled out.  There was prominence of the left side of the thyroid isthmus, stable in appearance, but suspicious for a nodule.  A spiculated nodule in the anterior left apex which had not previously been present was noted in an addendum report. 

In March 2008, the Veteran was afforded a VA examination in order to determine the residual and current severity of his partial left hemilaryngectomy.  The Veteran reported that he retired in 2002.  The claims file was reviewed.  It was noted that in May 2006, a CT showed no metastatic disease and a nodular lesion in the left lower lobe of the lung demonstrated local areas of calcification which were indicative of granulomatous process.  This demonstrated no significant hypermetabolic uptake.  Assessment of the neck, chest, abdomen, and pelvis was otherwise negative.  A February 2008 record of the ENT clinic revealed that the Veteran complained of having a weaker voice and some weight loss.  Also, he related that he had unintentional choking.  He had swelling of the throat and found it hard to swallow.  He indicated that he strangled on fluid.  He had shortness of breath on exertion and could only walk 3-4 blocks before experiencing shortness of breath.  The Veteran had coughing with sputum, but the sputum was clear.  It was noted that the Veteran had gained weight and had a normal appetite.  He reportedly stopped smoking several years ago after having a pack a day habit for 50 years.  The examiner noted that records revealed that oropharynx was partially edentulous with poor dentition.  The floor of the mouth and base of the tongue were without lesions or masses.  In the neck, there were no discrete masses or lymphadenopathy noted and the cranial nerves were grossly intact.  He had a flexible scope to check for any recurrence of laryngeal cancer.  No masses or lesions were noted.  A CT scan revealed some abnormalities. 

Currently, the Veteran reported that he had difficulty swallowing since surgery, and could swallow liquids but had trouble with solids, and had to eat small amounts.  He complained of hoarseness and shortness of breath, and a cough with clear sputum.  He said he stopped smoking about four or five years ago, and smoked one pack per day for about 50 years.  Current examination revealed a 7-centimeter horizontal scar over the middle of the anterior neck which was well-healed, superficial, and stable.  There was no keloid formation.  The Veteran also had a 3.5 by 1.0 centimeter tracheotomy scar in the suprasternal notch which was stable.  There was no keloid formation, cervical adenopathy, or neck masses.  The mouth was normal.  The examiner could not visualize the pharynx due to inability to depress the tongue.  There were no masses in the mouth or of the tongue.  Pulmonary function testing (PFT) was performed.  In pertinent part, forced expiratory volume in one second (FEV-1) was 60 percent of predicted.  Following bronchodilator, it was 63 percent.  There were a minimal obstructive lung defect and mild restrictive lung defect.  There was a moderate decrease in diffusing capacity.  There was mild response to bronchodilator.  The diagnoses were residuals, post left hemilaryngectomy for squamous cell carcinoma with hoarseness of voice and dysphagia.  There was no recurrence of cancer.  There was a nodule of the left lower lobe of the lung which was indicative of granulomatous process; and COPD, mild, which the examiner opined was most likely due to smoking since he smoked one pack per day for 50 years. 

An April 2008 CT of the chest revealed that the Veteran's chest nodule had been stable since 2002 and was calcifying, as were other nodules/masses in the left upper and left lower lobes.  These were consistent with scars or granulomas.  There were also stable minor adrenal changes. 

A September 2009 chest x-ray revealed moderate COPD and a stable 2-centimeter density in the left lower lobe when compared with prior study.

In May 2010, the Veteran was afforded a VA respiratory examination, including a claims file review.  It was noted that the Veteran was a construction worker for 5 years and then owned a pulpwood business for approximately 20 years until he retired in 1995.  At that time, with regard to gastrointestinal symptoms, the Veteran indicated that he developed problems with reflux prior to his surgery in 2000.  Currently, he had heartburn in his throat and upper chest on a daily basis.  The symptoms were not as bad when he took Omeprazole.  He also reported that he did not have regurgitation of food, nausea, vomiting - hematomatous, or melena.  He did have dysphagia for food and liquids every time he ate, and tried to eat soft foods.  With regard to respiratory symptoms, the Veteran reported that he had shortness of breath.  He did not have a productive cough, sputum, hemoptysis production, or dyspnea at rest.  He did have dyspnea on exertion.  He could walk 1/2 block or climb 10 steps before getting short of breath.  There was no history of anorexia, asthma, use of oxygen, or current treatment for shortness of breath. Physical examination revealed that the Veteran weighed 190 pounds.  His pulse oximetry was 93 percent room air.  Examination of his oropharynx was benign. Reference was made to a September 2009 chest X-ray study which showed moderate COPD and a stable 2-centimeter density in the left lower lobe.  The aorta was tortuous and calcified.  There was no evidence of active pulmonary disease or cardiomegaly.  The impression was chronic pulmonary changes.  

Pulmonary function tests (PFTs) were also performed.  Effort and cooperation were good.  Forced Vital Capacity (FVC) was normal at 88 percent; FEV-1-SBC was normal; FEV-1 was normal at 87 percent; flow volume loop indicated no variable upper airway obstruction.  MVV was really reduced.  Lung volumes indicated mild restriction.  TLC was 73 percent and no air trapping was seen.  DOCO (presumably a typographical error for DLCO) was moderately reduced at 45 percent.  The overall impression was mild restriction without obstruction, and no moderate diffusion impairment was noted.  An upper gastrointestinal series revealed a small sliding hiatal hernia as well as small spontaneous GE reflux in the supine position.  There was no esophageal ulceration.  The diagnoses were:  (1) residuals of partial hemilaryngectomy residuals of squamous cell carcinoma of the larynx with laryngopharynx reflux with chronic laryngitis and leukoplakia of the right true vocal cord; (2) gastroesophageal reflux disease on Omeprazole; (3) scars from surgery; and (4) COPD with no functional impairment.  

The VA examiner opined that the Veteran's GERD was not caused by, related to, or worsened beyond natural progression by the hemilaryngectomy or squamous carcinoma.  The examiner indicated that GERD is the result of incompetence of the lower esophageal sphincter, which was markedly inferior to the repair affected by the hemilaryngectomy.  The examiner opined that there was no nexus between the upper respiratory tract surgery and the COPD, which is an obstructive process involving the lower airway/lungs.  Therefore, it was his opinion that the Veteran's COPD was not caused by, related to, or worsened beyond natural progression by his diagnosis of carcinoma of the larynx or its treatment.  Subsequently, the Veteran reported having problems swallowing and with choking on saliva.  His voice was breathy and dysphonic.

A report of a May 2010 ENT evaluation reflects that the Veteran had a very husky, brisk, breathy voice, mostly a whisper, and was difficult to understand.  The Veteran stated that he was unable to talk in long sentences.  He could speak 5 or 6 words, but then had to take a break.  The Veteran also had dysphagia for liquids or soft foods.  If he did not eat slowly, he would strangle and aspirate his food.  He also had tightness in the pharyngeal and laryngeal areas.  Physical examination revealed that the neck vessels were normal, the thyroid was normal, and there was no adenopathy.  The oral cavity was clear.  A nasal laryngoscopy was performed which revealed an absent left vocal cord and movement of the right vocal cord.  There was a granular appearance to the larynx. There was no pus or polyps.  The diagnosis was status post hemilaryngectomy, squamous cell carcinoma of the left vocal cord.  It was the examiner's opinion that the Veteran did not have any recurrence of his tumor.  He did have an increased difficulty with speaking with a very hoarse, breathy voice, difficulty in talking, dysphagia secondary to his surgery, mainly for liquids and soft foods with aspiration.  The examiner opined that his secondary symptoms or side effects seemed to be worsening by history. 

In March 2011, a VA medical opinion was provided.  The claims file was reviewed. The examiner indicated no changes since the last VA examination. 

In a September 2011 rating decision, in pertinent part, the disability rating following the reduction, was increased from 10 to 30 percent effective October 1, 2003, and then to 50 percent from November 29, 2005.  See 38 C.F.R. § 4.97, Diagnostic Codes 6819-6521.  It was noted that although the Veteran was not service connected for gastroesophageal reflux disease, his dysphagia was considered to also be a symptom of his partial hemilaryngectomy.  The RO indicated that the grant to 30 percent was reflective of the records which showed hoarseness with interarytenoid edema, and the subsequent increase to 50 percent reflected the Veteran's difficulty talking with a hoarse voice and difficulty swallowing.  

After a Board remand, a VA examination was conducted in January 2013, with a February 2013 opinion.  The claims file was reviewed.  The ENT examination reviewed the past surgical history and discussed current symptoms.  It was noted that the Veteran had chronic laryngitis, incomplete organic aphonia, hoarseness, and an absent vocal cord (left).  The examiner noted that a recurrence of the cancer was absent on CT.  In addition, a laryngeal endoscopy revealed an absent vocal cord with no evidence of a tumor present.  The examiner stated that the Veteran had dysphagia with severe problems eating and no useful voice except for a barely audible husky whisper.  The examiner indicated that the Veteran had undergone a partial laryngectomy for squamous cell carcinoma of the left vocal cord.  The examiner stated that after his surgery, the Veteran had a significantly impaired voice with only whispered hoarse speech making it difficult to communicate.  Also, he had persistent swallowing problems requiring a pureed diet and dietary supplements.  The examiner stated normally, after partial laryngeal surgery, some amount of limited employment would be anticipated; however, in this case, with the Veteran's additional problems with swallowing and diet, he was unable to secure or follow a substantially gainful occupation.

Other VA examinations including general, skin, ear, and rectal examinations were performed at that time, but pertained primarily to other matters.

In an August 2013 decision, in pertinent part, the Board determined that prior to February 18, 2005, the criteria for a rating in excess of 30 percent for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx, had not been met; and that from February 18, 2005, the criteria for a rating of 60 percent for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx, had been met. 

The Veteran then appealed the issue of entitlement to a rating in excess of 30 percent, effective from October 1, 2003, and a rating in excess of 60 percent, effective from February 18, 2005, for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx, to include on an extraschedular basis, to the Court.  Pursuant to an August 2014 JMR, the Court, in an August 2014 Order, vacated the Board's decision with respect to that matter only and remanded that matter to the Board.  

In correspondence dated in December 2014, the Veteran's representative contended that an extraschedular rating was warranted for partial left hemilaryngectomy during the period from October 1, 2003 to November 27, 2005, asserting that the Veteran had additional symptoms that were not contemplated in his currently assigned schedular rating.

The Board remanded this case in January 2015, for a VA examination and for consideration of a possible extraschedular rating by the Director of Compensation Service.

On VA examination in June 2015, the examiner indicated that the claims file was reviewed.  The examiner summarized the Veteran's medical history, and indicated a diagnosis of partial laryngectomy.  Currently the Veteran had severe dysphonia:  he was able to speak but mostly just with single words.  He had whispered hoarse speech that caused difficulty communicating.  Currently, the Veteran stated that he was able to swallow solids but needed to drink water with them.  He was no longer on a pureed diet, but had to be careful and to eat slowly for he could easily choke on food.  The examiner indicated that the Veteran had hoarseness due to chronic laryngitis whenever he spoke.  She also indicated that the Veteran had residual of partial laryngectomy, specifically absent vocal cord with scarring.  He did not have laryngeal stenosis, complete organic aphonia, or incomplete organic aphonia.  He did not have a permanent tracheostomy or injury to the pharynx.  He also did not have vocal cord paralysis or any other pharyngeal or laryngeal conditions.  The examiner indicated that the Veteran's treatment for malignant neoplasm had been completed, and he was in watchful waiting status.  Other than the conditions noted above, he had no other residual conditions or complications due to the neoplasm.  The examiner indicated that the functional impact of the larynx condition was a husky low voice that caused difficulty with communication, but he was able to do other activities excluding communication.  The diagnosis was service-connected status post partial laryngectomy for "SSC" [sic] (cancer) of the larynx, resolved with severe dysphonia.

A decision was obtained in July 2015 from the Director of Compensation Service, of the Veterans Benefits Administration, who concluded that the evidentiary record fails to show an exceptional disability pattern for the service-connected partial laryngectomy residuals that renders application of the regular rating criteria as impractical, citing Thun, supra.  The Director summarized pertinent evidence, and found that the Veteran's manifestations of hoarseness, inability to speak above a whisper, and difficulty communicating have been appropriately considered and evaluated under the regular rating criteria of Diagnostic Codes 6516 and 6519, which include criteria of hoarseness, with thickening of nodules or cords, and constant inability to speak above a whisper.  The Director stated that the record shows that the residual symptoms of the partial laryngectomy are clearly consistent with the criteria under Diagnostic Codes 6516 and 6519, and, accordingly, entitlement to an extra-schedular evaluation for the service-connected partial laryngectomy, as a result of squamous cell carcinoma of the larynx, was denied.  

The Director also determined that although the RO had determined that the Veteran's dysphagia was a symptom of the service-connected laryngectomy, a separate evaluation for the dysphagia had not been assigned.  The Director concluded that the evidentiary record consistently demonstrated that the Veteran has substantial difficulty with swallowing, with diet limited to liquids or pureed foods, and that dysphagia (difficulty or discomfort with swallowing) is clearly a manifestation that is separate and distinct from the criteria - hoarseness and inability to speak above a whisper of communicate - that is considered under Diagnostic Codes 6516 and 6519, which has been utilized to rate the partial laryngectomy residuals.  The Director instructed the RO to award a separate disability rating for dysphagia by analogy under Diagnostic Code 7203, pertaining to esophageal stricture, pursuant to Esteban, supra.  

As noted above, the RO has since awarded service connection and a separate compensable disability rating for dysphagia as a residual of partial left hemilaryngectomy, during the rating period on appeal, and symptoms of dysphagia will not be considered when rating service-connected partial left hemilaryngectomy as that would constitute pyramiding.  38 C.F.R. § 4.14; Esteban, supra.

The Board will now consider whether a higher rating is warranted for partial left hemilaryngectomy on a schedular or an extraschedular basis.  

Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See 38 C.F.R. § 3.321(a); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The provisions contained in the rating schedule will represent as far as can practically be determined, the average impairment in earning capacity in civil occupations resulting from disability.  38 C.F.R. § 3.321(a).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Thus, in order to be exceptional or unusual, the disability picture must fall outside of a finding that the service-connected disability causes considerable loss of working time (i.e., it is more than a considerable loss). 

Schedular Rating

As noted above, during the pendency of the rating period on appeal, i.e., since October 1, 2003, the Veteran's service-connected partial left hemilaryngectomy has been rated based on his residuals after cessation of treatment for his laryngeal cancer with partial laryngectomy.   

Throughout the rating period on appeal, there is no evidence of recurrent malignant neoplasm.  See an April 2006 PET/CT, revealing no evidence for recurrent or metastatic disease, and VA examination reports in March 2008, May 2010, January 2013, February 2013, and June 2015.  Accordingly, higher rating is not warranted under Diagnostic Code 6819.

Pursuant to Diagnostic Code 6518, following a partial laryngectomy, as in the Veteran's case, the residuals are to be rated under Diagnostic Code 6516 (laryngitis), Diagnostic Code 6519 (aphonia), or Diagnostic Code 6520 (stenosis of the larynx).  38 C.F.R. § 4.97, Diagnostic Code 6518.

Under Diagnostic Code 6519, complete organic aphonia with constant inability to speak above a whisper is rated as 60 percent disabling, and the constant inability to communicate by speech warrants a 100 percent rating.  38 C.F.R. § 4.97, Code 6519.  Incomplete aphonia is to be evaluated as laryngitis, chronic, under Diagnostic Code 6516.

Under Diagnostic Code 6516, chronic laryngitis manifested by hoarseness with inflammation of cords or mucous membrane is rated as 10 percent disabling and chronic laryngitis manifested by hoarseness, with thickening or nodules of cords, polyps, submucous infiltration or pre-malignant changes on biopsy is rated as 30 percent disabling.  The 30 percent rating is the maximum rating.  As such, a higher rating is not warranted under this Code.  38 C.F.R. § 4.97, Diagnostic Code 6516.

During the period prior to February 18, 2005, the evidence shows that the Veteran's symptoms included a low, raspy, hoarse voice, pre-malignant changes (dysplasia) shown on biopsy in August 2004, leukoplakia for a few months, significant interarytenoid and supraglottic edema and erythema.  In December 2003, he was diagnosed with a personal history of malignant laryngeal neoplasm, with no evidence of current disease, laryngopharyngeal reflux with chronic laryngitis, and GERD.  During this period, he was also diagnosed with leukoplakia.  The leukoplakia was noted to be resolved in October 2004.  Although he had lost weight in January 2004, half of the weight was regained within two months.  The evidence reflects that although the Veteran told some VA examiners that he had stopped smoking, other records show that in fact he was still smoking as recently as October 2007.  See private medical records from Northwest Florida Community Hospital, diagnosing COPD and emphysema.  The weight of the competent and credible evidence shows that his COPD and GERD are not caused by, related to, or worsened beyond natural progression by the hemilaryngectomy or squamous carcinoma.  See id.; May 2010 VA examination.  The probative evidence demonstrates that his COPD is related to his smoking.

After a review of all of the evidence of record, the Board finds that prior to February 18, 2005, a higher rating is not warranted for partial left hemilaryngectomy under Diagnostic Code 6519, as the evidence does not show that the Veteran had complete organic aphonia with constant inability to speak above a whisper during this period.  Rather, the weight of the evidence shows that he had a hoarse voice throughout this period, and the current 30 percent rating for his incomplete aphonia with pre-malignant changes on biopsy under Diagnostic Code 6516 is proper.

After a review of all of the evidence of record, the Board finds that as of the February 18, 2005 examination, the Veteran has had no more than the constant inability to speak above a whisper.  Complete organic aphonia is not demonstrated, including at the most recent VA examination in June 2015.  At his February 18, 2005 examination, he reported that he had to strain to speak.  The subsequent outpatient records and examination reports demonstrate an inability to speak above a whisper.  See, e.g., VA examination in May 2010 (breathy and dysphonic voice), May 2010 ENT report (very husky, brisk, breathy voice, mostly a whisper), January 2013 VA examination (no useful voice except for a barely audible husky whisper), June 2015 VA examination (severe dysphonia, with whispered hoarse speech).

Although the Veteran has significant difficulty speaking, he has never had the constant inability to communicate by speech, including at the most recent VA examination in June 2015.  He is able to communicate via whispering and does not forego communication by speech.  Thus, under the governing rating codes relative to speech, a rating in excess of 30 percent is not warranted prior to February 18, 2005, and a rating in excess of 60 percent is not warranted after that date. 

The Board also has considered whether a higher disability rating is warranted under another Diagnostic Code.  See Butts v. Brown, 5 Vet. App. 532 (1993). 

Diagnostic Code 6520 provides ratings for stenosis of the larynx, to include residuals of bilateral or unilateral laryngeal trauma.  A 10 percent rating is warranted when a veteran has FEV-1 of 71- to 80 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  A 30 percent evaluation is warranted for an FEV-1 of 56- to 70-percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  A 60 percent rating is assigned for an FEV-1 of 40- to 55-percent predicted, with Flow-Volume Loop compatible with upper airway obstruction, and a maximum 100 percent rating will be awarded for FEV-1 of less than 40 percent with Flow-Volume Loop compatible with upper airway obstruction; or a permanent tracheotomy.  38 C.F.R. § 4.97, Diagnostic Code 6520.

As the June 2015 VA examiner indicated that the Veteran does not have laryngeal stenosis, the Board finds that a higher rating under Diagnostic Code 6520 is not warranted throughout the rating period on appeal.  With regard to the period prior to February 18, 2005, a rating in excess of 30 percent is not warranted as there are no PFT studies to review.  The Veteran was subsequently afforded PFT studies.  However, even accepting that the PFTs were the same in earlier years, at no time did those studies indicate that a higher, 60 percent rating was met as the Veteran's breathing capacity met the 30 percent criteria, but was significantly better than the criteria for the 60 percent rating.  Moreover, the evidence reflects that the Veteran has a non-service-connected pulmonary condition, COPD, which has been related to smoking, and which affects his pulmonary function.  

Thus, in sum, prior to February 18, 2005, the schedular criteria for a rating in excess of 30 percent are not met under any of the applicable diagnostic codes, and as of February 18, 2005, the criteria for a rating in excess of 60 percent are not met under Diagnostic Code 6519 or any other applicable rating criteria.  There are no other pertinent Diagnostic Codes for consideration, and the Veteran's dysphagia has already been separately rated.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his service-connected disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature.  Barr v. Nicholson, 21 Vet. App. 303 (2007),  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria. And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In this case, the preponderance of the evidence is against a schedular rating in excess of 30 percent prior to February 18, 2005, and against a rating in excess of 60 percent from February 18, 2005.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56   (1990).

Extraschedular Rating 

Finally, the Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  

In exceptional cases, VA's Director of Compensation Service is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  Id.  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111   (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In December 2014, the Veteran's representative contended that his additional symptoms for extraschedular ratings include significant interarytenoid edema, see September 2003 VA treatment report; constant coughing and throat clearing as well as laryngopharyngeal reflux, see December 2003 VA treatment report; weight loss due to problems swallowing, see January 2004 VA treatment report; throat pain at rest and on swallowing, see March 2004 VA treatment report; leukoplakia, see April 2004 and August 2004 VA treatment reports; dysplasia and chronic inflammation, see August 2004 VA vocal cord biopsy report; marked post-cricoid edema, see October 2004 VA treatment report; as well as a choking sensation, see February 2005 VA examination report.

The Court has set out a sequential three-step analysis, based on the language of 38 C.F.R. § 3.321(b)(1), to determine whether a Veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).   Step one is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating is required.  If, however, the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are therefore found to be inadequate, step two is to determine whether the claimant's disability picture is exceptional, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular criteria.  If the claimant's disability picture meets this second step, then the third and last step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, an extraschedular rating is warranted.

As noted above, in July 2015, the Director of Compensation Service has determined that an extraschedular rating is not warranted for partial left hemilaryngectomy, and thus the Board may proceed to consider this matter.

The Veteran's incomplete aphonia and chronic laryngitis is contemplated by the schedular rating criteria (see Diagnostic Codes 6516 and 6519), and thus an extraschedular rating is not warranted for this symptom.

The Board finds that the Veteran's leukoplakia, dysplasia, inflammation of the throat, and thickening and irregularity of the right vocal cord, anterior commissure, and anterior left cord, are encompassed by the schedular criteria for the current 30 percent rating under Diagnostic Code 6516, which include thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy, and thus an extraschedular rating is not warranted for this manifestation.  

The Veteran's service-connected dysphagia, manifested by difficulty swallowing food and liquids and rated as analogous to esophageal stricture (Diagnostic Code 7203), now has a separate schedular rating, and thus an extraschedular rating is not warranted for this manifestation.  Diagnostic Code 7203 contemplates stricture of the esophagus, and ratings are assigned based on the degree of stricture, and whether the esophagus permits passage of food, or liquids only, or produces impairment of general health.  See 38 C.F.R. § 4.114, Diagnostic Code 7203. 

The Board finds that the Veteran's documented laryngeal edema (swelling) with resultant dysphagia, and complaints of pain and choking sensations are also encompassed by this separate analogous schedular rating.  Although the Veteran's weight has fluctuated as a result of his dysphagia, it has been generally stable, and the health effects of a limited ability to eat or drink, to include the Veteran's temporary weight loss, are encompassed by the rating criteria of Diagnostic Code 7203.  

There is no competent evidence showing that that the Veteran's laryngopharyngeal reflux or coughing are attributable to service-connected partial left hemilaryngectomy.  "Laryngopharyngeal reflux (LPR)" is defined as a complication of gastroesophageal reflux caused by reflux from the esophagus into the pharynx, characterized by a variety of intermittent chronic symptoms, including hoarseness, cough, throat clearing, globus pharyngeus, and dysphagia.  See Dorland's Illustrated Medical Dictionary, 32nd ed., 2012, at 1616).  No medical professional has attributed these conditions to service-connected partial left hemilaryngectomy, and the Board finds that he Veteran is not competent to make such an assertion, as this issue falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Moreover, his dysphagia is already service-connected, and therefore his dysphagia/swallowing symptoms are contemplated by the schedular criteria.  And, as noted, his GERD is not a service-connected disability, and symptoms of a non-service-connected condition may not be considered when rating his partial left hemilaryngectomy.  See 38 C.F.R. § 4.14.

After a review of all of the evidence of record, the Board finds that the applicable diagnostic codes contemplate the Veteran's claimed symptoms related to his service-connected partial left hemilaryngectomy, as described above.  Higher ratings are available for greater levels of disability.  As the rating criteria are considered adequate, an extraschedular rating is not warranted.  Thun, supra.

The Board notes that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the combined effects of a Veteran's service-connected disabilities is also for consideration in determining whether the schedular evaluations are adequate under § 3.321(b)(1).   Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"). 

In Johnson, several service-connected disabilities were on appeal in terms of the ratings assigned.  In this case, unlike Johnson , the only remaining appeal issue is the evaluation of the Veteran's partial left hemilaryngectomy, and all symptoms and functional impairment associated with it have been considered in determining whether a higher rating is warranted, including whether the schedular criteria are adequate to rate this disability, as shown in the above discussion.  Neither the adequacy of the individual ratings assigned other service-connected disabilities, nor the adequacy of their combined evaluation, has been raised.  Accordingly, the evaluation of the Veteran's partial left hemilaryngectomy does not encompass the issue of whether the schedular criteria are adequate to compensate for the combined effects of multiple service-connected disabilities.

Moreover, the Veteran has been in receipt of a total disability rating based on individual unemployability (TDIU) since March 8, 2004, partly as a result of a February 2013 medical opinion by a VA examiner.  Thus, unlike in the Johnson case, the Veteran is already in receipt of a total rating, the collective impact of his disabilities have been adequately represented, and no "gap-filling" is needed.


ORDER

Prior to February 18, 2005, a rating in excess of 30 percent for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx from October 1, 2003, is denied.

From February 18, 2005, a rating in excess of 60 percent for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx, is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


